Citation Nr: 0637838	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945, March 1947 to May 1948, and April 1951 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In October 2002 the RO held that service connection for the 
cause of the veteran's death was not warranted.  The 
appellant submitted additional evidence and in December 2002 
asked that the RO reconsider its decision.  In March 2003, 
upheld its prior denial of entitlement to service connection 
for the cause of the veteran's death.


FINDINGS OF FACT


1.  The veteran died in July 2002.  The certificate of death 
provides the immediate cause of death as cardio-respiratory 
failure.  The underlying causes of death that were listed 
were acute myocardial infarction (probable), atherosclerotic 
heart disease, and hypercholesterolemia.  Other contributing 
causes listed were anemia, congestive heart failure, 
degenerative joint disease, and hip fracture.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, fractured right 
third metatarsal, and varicose veins.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2002 and October 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the August 2002 and October 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice, on two occasions, in 
August 2002, prior to the adjudication of the claim in 
October 2002 and again in March 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
Board finds that no further medical opinion is necessary 
because the appellant obtained a private autopsy that very 
thoroughly addressed the question at issue.  The record 
contains the veteran's service medical records, VA outpatient 
reports, private treatment records from Victor Valley 
Community Hospital, an autopsy report from Private Autopsy, 
Inc., and statements from Radha Menon, M.D.  Notably, the 
appellant has not identified any further outstanding and 
relevant evidence in response to the October 2004 VCAA 
letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

DIC may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  An award of such DIC benefits are thus 
predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the cause of the veteran's death is listed as 
cardio-respiratory failure.  The underlying causes of death 
that were listed were acute myocardial infarction (probable), 
atherosclerotic heart disease, and hypercholesterolemia.  
Other contributing causes listed were anemia, congestive 
heart failure, degenerative joint disease, and hip fracture.  
At the time of his death, service connection was in effect 
for bilateral hearing loss, fracture right third metatarsal, 
and varicose veins.  The Board acknowledges that service-
connection was in effect for several disabilities; however, 
at the time of the veteran's death, service connection was 
not in effect for cardio-respiratory failure, acute 
myocardial infarction, atherosclerotic heart disease, 
hypercholesterolemia, anemia, congestive heart failure, 
degenerative joint disease, or hip fracture.  It is also 
noted that during his lifetime the veteran did not present 
claims for service connection for any of these disorders.   

Upon review of the medical evidence of record, the Board 
concludes that the veteran's service-connected disabilities 
did not result in his cause of death.  The record does not 
indicate nor does the appellant contend that the veteran's 
service-connected disabilities were the immediate cause of 
the veteran's death.  Rather, she alleges that his service-
connected fractured third right metatarsal and his varicose 
veins were underlying causes or etiologically related to his 
cause of death.  She argues that they weakened the veteran's 
legs such that they caused the fall, which resulted in a hip 
fracture and subsequently the veteran's demise.  The 
preponderance of the evidence does not indicate that the 
veteran's fall and resulting hip fracture were caused by his 
fractured third right metatarsal and/or his varicose veins.  
Additionally, the most probative medical evidence of record 
indicates that the veteran's cause of death was 
atherosclerotic heart disease and not residuals of or 
treatment for the hip fracture.  

Private treatment records from Victor Valley Community 
Hospital demonstrate that the veteran fractured his hip in 
June 2002 and consequently underwent surgery.  The veteran's 
history of the accident was recorded and he indicated that 
while trying to work on his shed, he missed a step and took a 
fall.  The veteran did not recount nor does the record 
demonstrate that any service-connected disability resulted in 
his fall.  

In support of her claim, the appellant has submitted two 
statements from Radha Menon, M.D.  In May 2003, Dr. Menon 
opined that the veteran fell and fractured his hip due to 
irregularities in his leg and abnormal gait.  In December 
2003, he further expounded that the veteran fell due to 
irregularities in his leg caused by service-related incident 
in the past and that the surgery and post-operative recovery 
caused a great deal of stress, which resulted in the 
veteran's death.  These statements do not indicate the 
service-related incident that resulted in the veteran's leg 
irregularities nor do they specify what the leg 
irregularities were and how they caused the veteran's fall.  
Dr. Menon's statement were also not accompanied by any 
corroborating medical records or evidence.  

Rather, the most probative medical evidence of record 
indicates that the cause of the veteran's death was 
atherosclerotic cardiovascular disease.  The appellant sought 
a private autopsy report, which concluded that the cause of 
death was atherosclerotic cardiovascular disease and 
determined that the hip fracture resulted from the veteran's 
degenerative joint disease.  At the time of the veteran's 
death, service connection was not in effect for 
atherosclerotic cardiovascular disease or for degenerative 
joint disease.  Additionally, even assuming arguendo that the 
veteran's fall was due to a service-connected disability, the 
pathologist further opined that neither the hip fracture, the 
surgery, nor any resulting complications caused the veteran's 
death.  

The Board finds that the autopsy report is most compelling.  
The conclusion reached was based on objective clinical tests 
and findings.  This opinion was also rendered by a 
disinterested medical professional and also contains a 
rationale for the opinion reached.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board acknowledges the appellant's contention that the 
veteran's service-connected disabilities contributed to hi 
death; however, offered without the benefit of medical 
training or expertise, it is not competent evidence required 
to determine an etiologic relationship between the cause of 
the veteran's death and service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

In conclusion, there is simply no competent evidence linking 
the cause of the veteran's death to his period of active duty 
service or to a service-connected disability.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b); 38 C.F.R. 
§§ 3.5, 3.102, 3.303, 3.312.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


